Exhibit 10.3
 

 
STOCK PURCHASE AGREEMENT, dated as of August 30, 2013 by and among Michael
Soursos (the “Buyer”), Amazonica, Corp., a Nevada corporation (the “Company”),
and Andre Caetano (the “Seller”).
 
WITNESSETH:
 
WHEREAS, Buyer desires to purchase (the “Purchase”) in the aggregate 348,000,000
shares (the “Shares”) of common stock, par value $.0001 per share of the Company
(the “Common Stock”), from the Seller, for an aggregate purchase price of
$50,000 and the Seller desires to sell the Shares to the Buyer;
 
WHEREAS, immediately following the closing of the Purchase, the outstanding
securities of the Company shall be 616,000,000 shares of Common Stock consisting
of (a) 348,000,000 shares of Common Stock owned by Buyer, and (b) 268,000,000
shares of Common Stock owned by the Company's other stockholders.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:
 
1. SALE OF SECURITIES, ETC.
 
1.1 Share Purchase. Subject to the terms and conditions of this Agreement, at
the Closing (as defined in Section 2.1 below) to be held pursuant to Section 2
below, the Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase and acquire from the Seller, good and marketable title to
the Shares, free and clear of all mortgages, liens, encumbrances, claims,
equities and obligations to other persons of every kind and character, except
that the Shares will be “restricted securities” as defined in the Securities Act
of 1933, as amended (the “Securities Act”). The purchase price for the Shares
shall be $50,000(the “Purchase Price”), payable to the Seller in the form of a
promissory note as attached hereto as Exhibit A (the “Promissory Note”).
 
1.2 Post-Closing Capital Structure. Immediately following the Closing there
shall be no outstanding securities of the Company except 616,000,000 shares of
Common Stock consisting of (a) 348,000,000 shares of Common Stock owned by
Buyer, and (b) 268,000,000 shares of Common Stock owned by the Company's other
stockholders.
 
2.1 Place and Time. The closing of the sale and purchase of the Shares (the
“Closing”) shall take on such date (the “Closing Date”) and time as the parties
shall so agree. Except as agreed to by the parties, the Closing shall occur
simultaneous with the execution and delivery of this Agreement.
 
2.2 Deliveries by the Seller. At the Closing, the Seller shall deliver to Buyer
certificate(s) representing the 616,000,000 Shares, duly registered in the name
of the Buyer, and all other documents, instruments and writings required (or
reasonably requested by the Buyer and/or its counsel), by this Agreement to be
delivered by the Seller at the Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3 Deliveries by the Company. At the Closing, the Company shall deliver to the
Buyer the following:
 
(a) A certificate issued by the Nevada Secretary of State as to the good
standing of the Company as of the date of the Closing;
 
(b) A true and complete copy of the Articles of Incorporation of the Company as
in effect as of the date of the Closing, certified by the Secretary of State of
Nevada;
 
(c) A true and correct copy of the By-Laws (as amended) of the Company as in
effect as of the date of the Closing, certified by the Secretary of the Company;
 
(d) Board Resolutions authorizing all transactions contemplated by this
Agreement, including, without limitation with respect to the appointment of the
officers and directors provided for in Section 7.7 below; and
 
(e) The Company’s original minute books containing the resolutions and actions
by written consent of the directors and stockholders of the Company and the
Company’s other original books and records, including the Company’s financial
and accounting records (including the Company’s general ledger), all banking
records and federal and state tax and other regulatory filings and filing codes
(including SEC EDGAR filing codes) in whatever media they exist, including paper
and electronic media;
 
(f) Duly executed resignations of all of the Company’s officers and directors;
and
 
(g) All other documents, instruments and writings required by this Agreement to
be delivered by the Company at the Closing, all of the Company’s original books
of account and record, and any other documents or records relating to the
Company’s business reasonably requested by Buyer in connection with this
Agreement.
 
2.4 Deliveries by Buyer. At the Closing, the Buyer shall deliver to the Seller
the executed Promissory Note.
 
2. REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents, warrants and covenants to and with Buyer as an inducement
to Buyer to enter into this Agreement and to consummate the transaction
contemplated hereby as follows:
 
3.1 Authorization of Agreement. The Company and the Seller are fully able,
authorized and empowered to execute and deliver this Agreement and any other
agreement or instrument contemplated by this Agreement and to perform their
respective covenants and agreements hereunder and thereunder. This Agreement and
any such other agreement or instrument, upon execution and delivery by the
Seller and the Company (and assuming due execution and delivery hereof and
thereof by the other parties hereto and thereto), will constitute a valid and
legally binding obligation of the Seller and the Company, in each case
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Company and the Seller under or by virtue of this Agreement or such other
agreement or instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Ownership of the Shares. The Seller is the record and beneficial owner of
the Shares. The Seller holds the Shares free and clear of any lien, pledge,
encumbrance, charge, security interest, claim or right of another and has the
absolute right to sell and transfer the Shares to the Buyer as provided in this
Agreement without the consent of any other person or entity. Upon transfer of
the Shares to Buyer hereunder, Buyer will acquire good and marketable title to
the Shares free and clear of any lien, pledge, encumbrance, charge, security
interest, claim or right of another, other than applicable securities laws. The
Seller has no other interest, direct or indirect, in the Company, other than the
Shares.
 
3.3 No Breach. Neither the execution and delivery of this Agreement nor
compliance by the Company and/or the Seller with any of the provisions hereof
nor the consummation of the transactions and actions contemplated hereby will:
 
(a) violate or conflict with any provision of the Articles of Incorporation or
By-Laws of the Company;
 
(b) violate or, alone or with notice of the passage of time, result in the
material breach or termination of, or otherwise give any contracting party the
right to terminate, or declare a material default under, the terms of any
agreement or other document or undertaking, oral or written to which the Seller
and/or the Company is a party or by which any of them or any of their respective
properties or assets may be bound;
 
(c) result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Seller and/or the Company pursuant
to the terms of any such agreement or instrument;
 
(d) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi governmental agency
against, or binding upon the Seller and/or the Company or upon any of their
respective properties or assets; or
 
(e) violate any law or regulation of any jurisdiction relating to the Seller
and/or the Company or any of their respective assets or properties.
 
3.4 Obligations; Authorizations. Neither the Company nor the Seller are (i) in
violation of any judgment, order, injunction, award or decree which is binding
on any of them or any of their assets, properties, operations or business which
violation, by itself or in conjunction with any other such violation, would
materially and adversely affect the consummation of the transaction contemplated
hereby; or (ii) in violation of any law or regulation or any other requirement
of any governmental body, court or arbitrator relating to him or it, or to his
or its assets, operations or businesses which violation, by itself or in
conjunction with other violations of any other law, regulation or other
requirement, would materially adversely affect the consummation of the
transaction contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
3.5 Consents. All requisite consents of third parties, including, but not
limited to, governmental or other regulatory agencies, federal, state or
municipal, required to be received by or on the part of the Company and the
Seller for the execution and delivery of this Agreement and the performance of
their respective obligations hereunder have been obtained and are in full force
and effect. The Company and the Seller have fully complied with all conditions
of such consents.
 
3.6 SEC Reports. The Company has filed in a timely manner with the Securities
and Exchange Commission (the “SEC”) all reports required to be filed and is
“current” in its reporting obligations (collectively, the “SEC Reports”). As of
their respective dates, the SEC Reports comply in all material respects with the
requirements of the Exchange Act and the rules and regulations promulgated
thereunder and none of the SEC Reports contained an untrue statement of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Reports, and
none of the SEC Reports, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Reports is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). The Company has
not received any communication from the SEC, FINRA or any other regulatory
authority regarding any SEC Report or any disclosure contained therein.
 
3.7 Financial Statements. The financial statements (the “Financial Statements”)
of the Company included in the SEC Reports (including in each case the related
notes thereto) (i) are in accordance with the books and records of the Company,
(ii) are correct and complete in all material respects, (iii) present fairly the
financial position and results of operations of the Company as of the respective
dates indicated (subject, in the case of unaudited statements, to normal,
recurring adjustments, none of which were material) and (iv) have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis (“GAAP”). As of their respective dates, the Financial
Statements complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.
 
3.8 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has full power
and authority to own, lease and operate its properties and to carry on its
business as now being and as heretofore conducted. The Company is not qualified
or licensed to do business as a foreign corporation in any other jurisdiction
and neither the location of its assets nor the nature of its business requires
it to be so qualified.
 
3.9 Capitalization. All of the issued and outstanding shares of Common Stock are
duly authorized and validly issued and outstanding, fully paid and
non-assessable. There are no subscriptions, options, warrants, convertible or
exchangeable securities or other rights' agreements or commitments (oral or
otherwise) obligating the Company to issue any shares of its capital stock or
other securities.
 
 
4

--------------------------------------------------------------------------------

 
 
3.10 Liabilities Etc.
 
(a) The Company has filed all federal, state and local tax returns which are
required to be filed by it, through and including the date hereof and as of the
Closing date, including, but not limited to, its federal income tax returns and
all taxes shown to be due thereon (together with any applicable penalties and
interest) have been paid. The Company has not incurred any liability for taxes
except in the ordinary course of business. The Company has paid or provided
adequate reserves for all taxes which have become due for all periods prior to
the date of this Agreement or pursuant to any assessments received by it or
which the Company is obligated to withhold from amounts owing to any employee,
creditor or other third party as at or with respect to any period prior to the
date of this Agreement. The federal income tax returns of the Company have never
been audited by the Internal Revenue Service. The Company has not waived any
statute of limitations in respect of taxes, nor agreed to any extension of time
with respect to a tax assessment or deficiency.
 
(b) On the date hereof and as of the Closing date, there are no liabilities,
debts or obligations of the Company, whether accrued, absolute, contingent or
otherwise (the “Liabilities”) that are not reflected in the Financial
Statements, except as incurred in the ordinary course of business and not
exceeding $10,000 in the aggregate. As of the Closing, the Company will have no
Liabilities.
 
3.11 Adverse Developments. Since June 30, 2011, there has been no material
adverse change in the business, operations or condition (financial or otherwise)
of the Company; nor has there been since such date, any damage, destruction or
loss, whether covered by insurance or not, materially or adversely affecting the
business, properties or operations of the Company.
 
3.12 Actions and Proceedings. Neither the Seller nor the Company is a subject to
any outstanding orders, writs, injunctions or decrees of any court or
arbitration tribunal or any governmental department, commission, board, agency
or instrumentality, domestic or foreign, against, involving or affecting the
business, properties or employees of the Company or the Seller’s right to enter
into, execute and perform this Agreement (or any of the transactions
contemplated hereby). There are no actions, suits, claims or legal,
administrative or arbitration proceedings or investigations, including any
warranty or product liability claims (whether or not the defense thereof or
liabilities in respect thereof are covered by policies of insurance) relating to
or arising out of the business, properties or employees of the Company pending
or, to the best knowledge of the Company and the Seller, threatened against or
affecting the Company.
 
3.13 Compliance with Laws. The Company has complied in all material respects
with all laws, ordinances, regulations and orders applicable to the conduct of
its business, including all laws relating to environmental matters, employees
and working conditions.
 
3.14 Bank Accounts and Credit Cards. The Company does not have any bank account,
safe deposit box or credit or charge cards.
 
 
5

--------------------------------------------------------------------------------

 
 
3.15 Stockholders. Attached hereto as Exhibit 3.15 is a current stockholder list
as provided by the Company’s transfer agent.
 
3.16 Capitalization; No Preemptive Rights, Etc. There are no pre-emptive rights
(or other similar rights, including any rights of first refusal) outstanding
relating to the Shares.
 
3.17 Subsidiaries. There are no corporations, partnerships or other business
entities controlled by the Company. As used herein, “controlled by” means (i)
the ownership of not less than fifty (50%) percent of the voting securities or
other interests of a corporation, partnership or other business entity, or (ii)
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a corporation, partnership or other
business entity, whether through the ownership of voting shares, by contract or
otherwise. The Company has not made any investments in, nor does it own, any of
the capital stock of, or any other proprietary interest in, any other
corporation, partnership or other business entity.
 
3.18 Litigation, Compliance with Law. There are no actions, suits, proceedings,
or governmental investigations (or any investigation of any self-regulatory
organization) relating to the Company or to any of its properties, assets or
businesses pending or, to the best of its knowledge, threatened, or any order,
injunction, award or decree outstanding against the Company or against or
relating to any of its properties, assets or businesses. The Company is not in
violation of any law, regulation, ordinance, order, injunction, decree, award or
other requirements of any governmental body, court or arbitrator relating to its
properties, assets or business.
 
3.19 Agreements and Obligations; Performance. The Company is not a party to, or
bound by any: (i) contract, arrangements, commitment or understanding; (ii)
contractual obligation or contractual liability of any kind to any Company
stockholder; (iii) contract, arrangement, commitment or understanding with its
customers or any officer, employee, stockholder, director, representative or
agent thereof for the repurchase of products, sharing of fees, the rebating of
charges to such customers, bribes, kickbacks from such customers or other
similar arrangements; (iv) contract for the purchase or sale of any materials,
products or supplies which contain, or which commits or will commit it for a
fixed term; (v) contract of employment with any officer or employee not
terminable at will without penalty or premium or any continuing obligation of
liability; (vi) deferred compensation, bonus or incentive plan or agreement not
cancelable at will without penalty or premium or any continuing obligation or
liability: (vii) management or consulting agreement not terminable at will
without penalty or premium or any continuing obligation or liability; (viii)
lease for real or personal property (including borrowings thereon), license or
royalty agreement; (ix) union or other collective bargaining agreement; (x)
agreement, commitment or understanding relating to the indebtedness for borrowed
money; (xi) contract involving aggregate payments or receipts of $1,000 or more
which, by its terms, requires the consent of any party thereto to the
consummation of the transactions contemplated hereby; (xii) contract containing
covenants limiting the freedom of the Company to engage or compete in any line
of business or with any person in any geographic area; (xiii) contract or
opinion relating to the acquisition or sale of any business; (xiv) voting trust
agreement or similar stockholders' agreement; and/or (xiv) other contract,
agreement, commitment or understanding which materially affects any of its
properties, assets or business, whether directly or indirectly, or which was
entered into other than in the ordinary course of business.
 
 
6

--------------------------------------------------------------------------------

 
 
3.20 Permits and Licenses. The Company is in compliance in all material respects
with all requirements, standards and procedures of the federal, state, local and
foreign governmental bodies which issued such permits, licenses, orders,
franchises and approvals.
 
3.21 Employee Benefit Plans. The Company does not maintain and is not required
to make contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Sections 4(2) and 4(1) of the Employee Retirement Income
Security Act of 1974, as amended).
 
3.22 Trading. The shares of Common Stock are quoted on the OTC QB and the shares
of Common Stock are eligible for deposit with the DTC. Actual sales of shares of
Common Stock have taken place in the over-the-counter market and have been
reported on the OTCQB. The Company has not received any correspondence and/or
notice (nor has any reason to believe it will in the future receive) regarding
the continued eligibility of the Common Stock to be quoted on the OTCBB or
deposited with the DTC.
 
3.23 Insurance. The Company has no insurance policies. The Company does not
provide any insurance.
 
3.24 Sarbanes-Oxley
 
(a) The Company (i) makes and keeps accurate books and records and (ii) maintain
and has maintained effective internal control over financial reporting as
defined in Rule 13a-15 under the Securities Exchange Act of 1934, as mended (the
“Exchange Act”) and a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorization, (B) transactions are
recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (C) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization and (D) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
(b) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by the Company in the reports it will file or submit
under the Exchange Act is accumulated and communicated to management of the
Company, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (iii) such disclosure controls and procedures are effective in
all material respects to perform the functions for which they were established.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Since June 30, 2011, (i) the Company has not been advised of (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Company and each of its subsidiaries
to record, process, summarize and report financial data, or any material
weaknesses in internal controls and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Company and each of its subsidiaries, and (ii) since
that date, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(d) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
 
3.25 Disclosure. Neither this Agreement, nor any certificate, exhibit, or other
written document or statement, furnished to the Buyer by the Seller and/or the
Company in connection with the transactions contemplated by this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to be stated in order to make the
statements contained herein or therein not misleading.
 
3. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to the Company and the Seller, both as of the date
of this Agreement and as of the date of the Closing, as follows:
 
4.1 Authorization of Agreement. The Buyer is fully able, authorized and
empowered to execute and deliver this Agreement, and any other agreement or
instrument contemplated by this Agreement, and to perform his, her or its
obligations contemplated hereby and thereby. This Agreement, and any such other
agreement or instrument, upon execution and delivery by Buyer (and assuming due
execution and delivery hereof and thereof by the other parties hereto and
thereto), will constitute the legal, valid and binding obligation of each of the
Buyer, in each case enforceable against each of them in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect which affect creditors' rights generally and by legal and equitable
limitations on the availability of specific performance and other equitable
remedies against the Buyer under or by virtue of this Agreement or such other
agreement or instrument.
 
4.2 No Buyer Defaults. Neither the execution and delivery of this Agreement, nor
the consummation of the transaction contemplated hereby, will (i) violate,
conflict with or result in the breach or termination of, or otherwise give any
other contracting party the right to terminate, or constitute a default under
the terms of, any mortgage, bond, indenture or material agreement to which the
Buyer is a party or by which the Buyer or any of their property or assets may be
bound or materially affected, (ii) violate any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body
against, or binding upon, the Buyer or upon the property of the Buyer, or (iii)
constitute a violation by the Buyer of any applicable law or regulation of any
jurisdiction as such law or regulation relates to Buyer or to the property of
the Buyer.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3 No Litigation, Etc. There is no material suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to Buyer's best knowledge, threatened against, materially affecting
or which will materially affect, the property of the Buyer.
 
4.4 Investment Intent. The Buyer is acquiring the securities being purchased
pursuant to this Agreement for its own account and for investment purposes and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part of the Shares except in
compliance with all applicable provisions of the Securities Act, the rules and
regulations promulgated by the SEC thereunder, and applicable state securities
laws.
 
4.5 Disclosure of Information. The Buyer has access to review all the SEC
Reports and Buyer has had an opportunity to discuss the business, management,
financial affairs and the terms and conditions of the offering of the Shares
with Seller. The Buyer understands that the Company is a shell, as defined in
Rule 12b-2 of the Exchange Act.
 
4.6 Restricted Stock. The Buyer understands that the Shares have not been, and
will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Buyer’s representations as expressed herein. The Buyer
understands that the Shares constitute “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Buyer must hold the Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
 
4.7 Legend. The Buyer understands that all certificates representing securities
of the Company received by it pursuant to this Agreement shall bear the
following legend, or one substantially similar thereto:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for those shares under the Securities Act of 1933, as amended, or an
opinion satisfactory to the Company's counsel that registration is not required
under said Act.”
 
5. PRE-CLOSING COVENANTS AND AGREEMENTS OF THE PARTIES
 
The Seller and the Company and the Buyer (as to covenants they expressly are
providing below in this Section 5 hereby covenant and agree that, from the date
hereof and until the Closing:
 
5.1 Access. The Company (and its subsidiaries) shall afford to the officers,
attorneys, accountants and other authorized representatives of the Buyer free
and full access, during regular business hours and upon reasonable notice, to
the Company's books, records, personnel and properties (including, without
limitation, the work papers prepared by its auditors) so that the Buyer may have
full opportunity to make such review, examination and investigation as it may
desire of the Company's business and affairs. The Company will cause its
employees, accountants and attorneys to cooperate fully with said review,
examination and investigation and to make full disclosure to the Buyer of all
material facts affecting the Company's financial conditions and business
operations.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2 Conduct of Business. The Company shall each conduct its business only in the
ordinary and usual course and make no material change thereto.
 
5.3 Liabilities. Neither the Company shall incur any obligation or liability,
absolute and continent, except as in the ordinary course of its business.
 
5.4 No Breach. Each of the parties hereto will (i) use its best efforts to
assure that all of its respective representations and warrants contained herein
are true in all material respects at and as of the date hereof, and as of the
Closing no breach shall occur with respect to any of the parties' covenants,
representations or warranties contained herein that has not been cured by the
Closing; (ii) not voluntarily take any action or do anything which will cause a
material breach of or default respecting such covenants, representations or
warranties; and (iii) promptly notify the other of any event or fact which
represents a breach or default.
 
5.5 Other SEC/FINRA Filings. The Company shall file with the SEC and the FINRA
(if required) all required forms and disclosure items in a timely manner (which
forms and disclosure items must be approved by legal counsel to the Company and
the Buyer prior to filing and/or disclosure) required and/or relating to this
Agreement or otherwise.
 
5.6 Public Announcements. No party hereunder shall, without the express prior
written consent of the Company and the Buyer make any announcement or otherwise
disclose any information regarding this Agreement and/or the transactions
contemplated hereby other than as required by law or otherwise deemed advisable
in counsel's opinion to ensure compliance with public disclosure requirements
under the federal securities laws; provided, however, that the parties hereto
agree that the Company, following the closing of the Purchase, shall file a
Current Report on Form 8-K with the SEC in the period proscribed by applicable
law.
 
5.7 Brokers. Each of the Company and the Seller on the one hand, and the Buyer
on the other hand represent and warrant to the other that neither has employed
any broker, finder or similar agent and no person or entity with which each has
had any dealings or communications of any kind is entitled to any brokerage,
finder's or placement fee or any similar compensation in connection with this
Agreement or the transaction contemplated hereby.
 
5.8 Expenses. Each of the parties hereto agrees to bear its own expenses in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby.
 
5.9 Further Assurances. Each of the parties shall execute such documents or
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
6. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
6.1 Nature of Statements. All statements contained in any Exhibit, certificate
or other instruments delivered by or on behalf of any party hereto pursuant to
this Agreement, shall be deemed representations and warranties by such party.
 
6.2 Survival of Representations and Warranties. Regardless of any investigation
at any time made by or on behalf of any party hereto or of any information any
party may have in respect thereof, all covenants, agreements, representations
and warranties made hereunder or pursuant hereto or in connection with the
transaction contemplated hereby shall survive the Closing and continue in effect
through the first anniversary of the Closing.
 
7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER
 
The obligations of the Buyer to effectuate the Closing is subject to the
fulfillment, prior to the date of Closing, of each of the following conditions
(any one or more of which may be waived by the Buyer unless such condition is a
requirement of law).
 
7.1 Representations and Warranties. All representations and warranties of the
Company and the Seller contained in this Agreement and in any written statement,
Exhibit or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the date hereof and as of the Closing Date.
 
7.2 Covenants. The Company and the Seller shall have performed and complied in
all material respects with all covenants and other agreements required by (or
contained in) this Agreement to be performed or complied with or by them prior
to or at the Closing Date.
 
7.3 No Actions. No action, suit, proceeding or investigation shall have been
instituted against the Seller or the Company, and be continuing before a court
or before or by a governmental body or agency, and be unresolved, to restrain or
to prevent or to obtain damages in respect of, the carrying out of the
transactions contemplated hereby or which might materially and adversely affect
the rights of the Buyer to consummate the transactions contemplated hereby.
 
7.4 Approvals. The Seller and the Company shall have obtained all approvals and
consents to consummate this Agreement and the transactions to be consummated at
or immediately following the Closing, in accordance with all applicable laws,
rules and regulations.
 
7.5 Due Diligence. The Buyer shall have completed to its sole satisfaction its
due diligence of the Company, the Seller and all other items it deems necessary
and/or advisable, and shall be satisfied with the results thereof.
 
7.6 Closing Documents. The Buyer shall receive all of the documents (executed
where applicable) set forth in Section 2.2 and Section 2.3 of this Agreement,
which documents shall be in form and substance reasonably satisfactory to Buyer
and its legal counsel.
 
7.7 Resignation of Officers and Directors. Effective on the Closing Date, the
principal executive officer and a director of the Company shall have resigned
and they shall have appointed the Buyer as the President, Chief Executive
Officer and a director of the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
8. CONDITIONS PRECEDENT TO THE OBLIGATION TO THE COMPANY AND THE SELLER TO CLOSE
 
The obligations of the Company and the Seller to effectuate the Closing is
subject to the fulfillment, prior to the date of Closing, of each of the
following conditions (any one or more of which may be waived by the Buyer unless
such condition is a requirement of law).
 
8.1 Representations and Warranties. All representations and warranties of the
Buyer contained in this Agreement and in any written statement, Exhibit or other
documents delivered pursuant hereto or in connection with the transactions
contemplated hereby shall be true and correct in all material respects as of the
date hereof and as of the Closing Date.
 
8.2 Covenants. The Buyer shall have performed and complied in all material
respects with all covenants and other agreements required by (or contained in)
this Agreement to be performed or complied with by it prior to or at the
Closing.
 
8.3 No Actions. No action, suit, proceeding or investigation shall have been
instituted against the Buyer, and be continuing before a court or before or by a
governmental body or agency, and be unresolved, to restrain or to prevent or to
obtain damages in respect of, the carrying out of the transactions contemplated
hereby, or which might materially and adversely affect the rights of the Seller
and the Company to consummate the transactions contemplated hereby.
 
8.4 Approvals. The Buyer shall have obtained all required consents and approvals
to this Agreement and the transactions to be consummated at or immediately
following the Closing, in accordance with all applicable laws, rules and
regulations.
 
8.5 Closing Documents. The Seller and/or the Company shall receive all of the
documents set forth in Section 2.4 of this Agreement, which documents shall be
in form and substance reasonably satisfactory to such parties and their legal
counsel.
 
9. INDEMNIFICATION BY THE COMPANY AND THE SELLER
 
9.1 Claims Against the Company and the Seller.
 
(a) The Company and the Seller, jointly and severally, shall indemnify and hold
the Buyer harmless from and against any loss, damage or expense (including
reasonable attorneys' fees) caused by or arising out of any claim made against
the Company:
 
(i) for any broker's or finder's fee or any similar fee, charge or commission
incurred by the Company and/or the Seller prior to or in connection with this
Agreement or the transaction contemplated hereby;
 
(ii) for any foreign, Federal, state or local tax of any kind arising out of or
by reason of the existence or operations of the Company and/or the Seller prior
to the Closing, including, without limitation, any payroll taxes owed by the
Company on account of compensation paid to any employee of the Company prior to
such date;
 
 
12

--------------------------------------------------------------------------------

 
 
(iii) in respect of any salary, bonus, wages or other compensation of any kind
owed by the Company to its employees for services rendered on or prior to the
Closing;
 
(iv) for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of the Company prior to the Closing;
 
(v) in respect of any payable of the Company incurred prior to the Closing;
 
(vi) in respect of any liability or indebtedness for borrowed money or otherwise
incurred on or before the Closing, including, without limitation, with respect
to the execution and performance of this Agreement; and
 
(vii) for expenses required to be borne by the Company and/or the Seller under
the provisions of this Agreement.
 
(b) Other Matters. The Company and the Seller, jointly and severally, shall also
indemnify and hold the Buyer harmless from and against any loss, damage or
expense (including reasonable attorneys' fees) caused by or arising out of (i)
any breach or default in the performance by the Company and the Seller of any
covenant or agreement of the Company and the Seller contained in this Agreement,
(ii) any breach of warranty or inaccurate or erroneous representation made by
the Company and the Seller herein or in any Exhibit, certificate or other
instrument delivered by or on behalf of the Company and the Seller pursuant
hereto, and (iii) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable legal and accounting fees)
incident to any of the foregoing.
 
10. INDEMNIFICATION BY BUYER
 
The Buyer shall indemnify and hold harmless the Seller from and against all
loss, damage or expense (including reasonable attorneys' fees) caused by or
arising out of (i) any breach or default in the performance by the Buyer of any
covenant or agreement of the Buyer contained in this Agreement, (ii) any breach
of warranty or inaccurate or erroneous representation made by the Buyer herein
or in any certificate or other instrument delivered by or on behalf of the Buyer
pursuant hereto and (iii) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal and
accounting fees) incident to the foregoing.
 
 
13

--------------------------------------------------------------------------------

 
 
11. NOTICE AND OPPORTUNITY TO DEFEND
 
Promptly after the receipt by Buyer or the Company and/or the Seller of notice
of any action, proceeding, claim or potential claim (any of which is hereinafter
individually referred to as a “Circumstance”) which could give rise to a right
to indemnification under this Agreement, such party (the “Indemnified Party”)
shall give prompt written notice to the party or parties who may become
obligated to provide indemnification hereunder (the “Indemnifying Party”). Such
notice shall specify in reasonable detail the basis and amount, if
ascertainable, of any claim that would be based upon the Circumstance. The
failure to give such notice promptly shall relieve the Indemnifying Party of its
indemnification obligations under this Agreement, unless the Indemnified Party
establishes that the Indemnifying Party either had knowledge of the Circumstance
or was not prejudiced by the failure to give notice of the Circumstance. The
Indemnifying Party shall have the right, at its option, to compromise or defend
the claim, at its own expense and by its own counsel, and otherwise control any
such matter involving the asserted liability of the Indemnified Party, provided
that any such compromise or control shall be subject to obtaining the prior
written consent of the Indemnified Party which shall not be unreasonably
withheld. An Indemnifying Party shall not be liable for any costs of settlement
incurred without the written consent of the Indemnifying Party. If any
Indemnifying Party undertakes to compromise or defend any asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise of or defense against any such asserted liability. All
costs and expenses incurred in connection with such cooperation shall be borne
by the Indemnifying Party, provided such costs and expenses have been previously
approved by the Indemnifying Party. In any event, the Indemnified Party shall
have the right at its own expense to participate in the defense of an asserted
liability.
 
12. MISCELLANEOUS
 
12.1 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder.
 
12.2 Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered by hand, overnight courier, facsimile transmission or prepaid cable
or telegram and confirmed in writing, or mailed first class, postage prepaid, by
registered or certified mail, return receipt requested (mailed notices and
notices sent by facsimile transmission, cable or telegram shall be deemed to
have been given on the date sent) as follows:
 
 
If to the Seller, as follows:


________
________
________


 
If to the Buyer, as follows:




_______________
_______________


or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 12.2 by either of the parties hereto to
the other party hereto.
 
 
14

--------------------------------------------------------------------------------

 
 
12.3 Waiver; Remedies. No delay on the part of any of the Seller, the Company or
Buyer in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of the Seller, the Company or
Buyer of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise of any other right, power or privilege hereunder. The rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies which the parties hereto may otherwise have at law or in equity.
 
12.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings (in writing, oral or otherwise) of the parties
relating thereto.
 
12.5 Amendment. This Agreement may be modified or amended only by written
agreement of the parties hereto.
 
12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile or other electronic means, each of which shall be deemed an
original but all of which together shall constitute a single instrument.
 
12.7 Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to, arising out of or under this Agreement,
shall be brought solely and exclusively in a federal or state court located in
the City of New York. By its execution hereof, the parties hereby expressly
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City of New York and agree that any process in
any such action may be served upon any of them personally, or by certified mail
or registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them in the City of New
York. The parties hereto expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other party hereto of its reasonable counsel fees and
disbursements in an amount judicially determined.
 
12.8 Captions. All Section titles or captions contained in this Agreement, in
any Exhibit referred to herein or in any Exhibit annexed hereto are for
convenience only, shall not be deemed a part of this Agreement and shall not
affect the meaning or interpretation of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
12.9 Confidential Information. Each party agrees that such party and its
representatives will hold in strict confidence all information and documents
received from the other parties and, if the transactions herein contemplated
shall not be consummated, each party will continue to hold such information and
documents in strict confidence and will return to such other party all such
documents (including the documents annexed to this Agreement) then in such
receiving party's possession without retaining copies thereof, provided,
however, that each party's obligations under this Section 12.9 to maintain such
confidentiality shall not apply to any information or documents that are in the
public domain at the time furnished by the others or that become in the public
domain thereafter through any means other than as a result of any act of the
receiving party or of its agents, officers, directors or stockholders which
constitutes a breach of this Agreement, or that are required by applicable law
to be disclosed.
 
12.10 Construction and Joint Preparation. This Agreement shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any party by virtue of its role as the
drafter thereof. No drafts of this Agreement shall be offered by any party, nor
shall any draft be admissible in any proceeding, to explain or construe this
Agreement. Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.
 


 
 
Remainder of page intentionally left blank; Signature pages to follow

 
16

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.
 
 

  AMAZONICA, CORP.           By: /s/ Andre Caetano                          
       Name: Andre Caetano          Title:   President          
SELLER:
          /s/ Andre Caetano                                 
Andre Caetano
          BUYER:           /s/ Michael Soursos                                
Michael Soursos
   

 






 
17

--------------------------------------------------------------------------------